Citation Nr: 1210725	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-50 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for vertigo, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

4.  Entitlement to service connection for a digestive disorder, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

5.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

6.  Entitlement to service connection memory problems, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

7.  Entitlement to service connection for a gynecological disorder to include residuals of a hysterectomy, to include as secondary to a service-connected disability.

8.  Entitlement to a temporary total rating for convalescence following hysterectomy.

9.  Entitlement to a rating higher than 30 percent for the service-connected goiter with hypothyroidism. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied service connection for a gynecological disorder (hysterectomy) and also denied temporary total rating for convalescence following hysterectomy.

Also on appeal is a March 2009 RO rating decision that denied the other six service connection claims identified on the title page and also denied increased rating for the service-connected goiter with hypothyroidism.

In July 2011 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of her testimony is of record.

The issues concerning entitlement to service connection for a skin disability and a disability manifested by shortness of breath are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The presence of vertigo is not established.  

2.  The Veteran has gastro esophageal reflux disease, a known diagnosed disability, first shown years after service, and not credibly or competently linked to service, or service connected disability.  

3.  The Veteran's fatigue and memory problems are symptoms of her service connected goiter with hypothyroidism.  

4.  The Veteran had a total abdominal hysterectomy several years after service due to fibroids, a known clinical entity, which were first shown after service, and which have not been credibly or competently linked to service, or service connected disability.  

5.  The Veteran's hysterectomy in April 2007 was not due to a gynecological disease or injury that was etiologically related to service or to a service-connected disability.

6.  The Veteran's service-connected goiter with hypothyroidism is not productive of mental disturbance.  


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in service, and is not proximately due to or the result of a service service-connected disability.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2011).

2.  A digestive disorder was not incurred in service, and is not proximately due to or the result of a service service-connected disability.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2011).

3.  The claims for service connection for chronic fatigue and memory problems are dismissed.  38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 4.14.  

4.  A gynecological disorder, to include residuals of a hysterectomy, was not incurred in service, and is not proximately due to or the result of a service service-connected disability.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2011).

5.  The criteria for a temporary total rating for convalescence following hysterectomy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011).

6.  The criteria for a rating higher than 30 percent for the service-connected goiter with hypothyroidism are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Full VCAA notice was provided to the Veteran by letters in June 2007 and August 2008.  The RO also provided assistance as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records were obtained, as well as records from those post-service medical providers identified as having potentially relevant records.  In this regard, the Veteran was afforded a hearing before the Board in August 2011, at which when asked if VA had "the medical records that are relevant to the claim in the file, but for the additional records you're going to be getting...," she replied, "Yes, sir. Yes, sir."  In September 2011, the Board received the additional records the Veteran sought to have considered.  She was afforded an examination in regard to the current severity of the service-connected disability on appeal; as noted below she has not presented a prima facie case for service connection for the other service connection claims on appeal that are decided herein, so further examination is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Entitlement to Service Connection
Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995). 

Generally, in order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Evidence 

The Veteran in this case has asserted two different theories of entitlement: she has asserted that her claimed disorders are due to "Gulf War Syndrome" (undiagnosed illness or medically unidentified chronic multi-symptom illness) and/or secondary to the service-connected hypothyroidism.

The Veteran served in Saudi Arabia from February 1997 to June 1997.  She is accordingly a qualifying Persian Gulf War Veteran entitled to consideration under the criteria of 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317(e).

Service treatment records (STRs) show the Veteran was treated in June 1993 for a papular rash on the abdomen; in June 1994, January 1995 and June 1998 she was treated for neck rashes variously diagnosed as contact dermatitis, allergic dermatitis or tinea  corporis.  She was treated for cervicitis in March 1994, for cystitis in November 1994 and for bacterial vaginitis/yeast infection/urinary tract infection (UTI) in August-September 1998.  In June 1999 she complained of increased fatigue, which was associated at the time with her thyroid condition.  In October 1999 she complained of shortness of breath (as well as body aches and chest congestion), assessed as likely to be a symptom of cold or flu.  There is no indication of complaint of vertigo, digestive symptoms or memory problems.  In a self-reported Report of Medical Assessment in March 2000 the Veteran denied having suffered any illness or injury during active duty for which she had not sought medical care; when asked to identify any disorders for which she intended to seek VA disability she did not indicate any respiratory, gynecological, dermatological, neurological or digestive complaints.    

The Veteran had a VA examination in February 2002 in which there is no indication of complaints of gynecological, respiratory or digestive symptoms or any complaint of vertigo or memory problems.  On examination the lungs were clear and the abdomen was normal for bowel sounds, and neurologic examination was normal.  The Veteran refused genitourinary (GU) examination, stating she had no GU problems and did not want to be examined.  In sum, the examination is silent in regard to any of the disorders for which the Veteran currently claims service connection.

The Veteran also had a VA audiological examination in February 2002, in which she specifically denied history of dizziness.

The Veteran presented to the VA outpatient clinic in October 2002 to establish care.  She reported gynecological history of menses "like clockwork" with greatly variable flow.  During service she had used oral contraceptives to control flow but she could not recall how often her periods had varied so greatly in terms of flow.  

A subsequent outpatient clinic note in April 2003 stated the Veteran had a history positive for menorrhagia, but the condition had resolved.  She was noted to be taking iron supplements for anemia.

A VA primary care clinic (PCC) note in November 2003 states the Veteran was feeling tired and expressed concern about her blood count; she wanted to resume iron supplements because they made her feel less tired.  The clinical impression was anemia.  This impression was repeated in April 2004.

The Veteran had a VA thyroid examination in January 2005 in which she complained of severe fatigability, being treated with iron supplements.  She also stated that mentally she felt herself to be fatigued and slow-functioning.  She denied any neurological or gastrointestinal symptoms.  The examination is silent in regard to respiratory, dermatological or gynecological complaints, and is also silent in regard to mental status assessment.        

A VA outpatient/ambulatory care clinic note in November 2006 is relevant for impression of anemia, controlled by oral iron; the Veteran's respiration was easy and regular and there was no complaint of vertigo, memory, fatigue, digestive problems or skin problems.  Also, the Veteran was alert and oriented times three and her affect was bright and appropriate.  A concurrent VA gynecology clinic note shows no indication of history of chronic gynecological disorder or presence of current gynecological disorder.     

The Veteran underwent a total abdominal hysterectomy (TAH) at VA in April 2007.  Pre-operative anesthesia notes showed the Veteran's lungs and neurological system to be intact.  The Veteran denied history of respiratory or gastrointestinal problems or syncope, although she endorsed history of anemia.  The Veteran's skin was observed to be warm and dry, without rash.  The reason for the TAH was noted to be fibroid uterus, diagnosed one year before but with symptoms reportedly beginning three-to-four years previously (i.e., approximately 2003) when she started bleeding heavily with the passage of clots.  

The Veteran submitted a claim for service connection for "female problems" in March 2007, and in May 2007 she submitted a claim for residuals of hysterectomy stating "I believe the surgery was required as a result of a service connected disability."  The Board notes at this point the Veteran is service-connected for goiter with hypothyroidism, minor arthritis of the hands and feet and mild cervical spondylosis.

A VA primary care clinic (PCC) note in October 2007 shows the Veteran presented for review of current medication and evaluation of chronic medical problems.  She complained of a current possible UTI.  On examination respiration and bowel sounds were normal; there was no complaint of vertigo although the examiner noted postnasal drainage likely due to seasonal allergy.  The Veteran was alert and oriented.  The report is silent in regard to chronic fatigue symptoms and is also silent in regard to any abnormalities of the skin.  The Veteran denied any nausea, vomiting, diarrhea or constipation.  The clinical impression in regard to the Veteran's gynecological complaint was possible yeast infection.  

The January 2008 rating decision on appeal denied service connection for TAH (claimed as female problems) based on the RO's conclusion that STRs showed no gynecological disorder involving the uterus, cervix or ovaries and that the Veteran's fibroids, which caused the TAH, were documented to have become manifest after service.  In her Notice of Disagreement (NOD), submitted in April 2008, the Veteran asserted she had symptoms in service (heavy periods, abdominal cramping and recurring UTIs) that are symptoms of fibroid tumors and thus show onset of fibroids in service.

The Veteran presented to the VA PCC in April 2008 for follow-up of her hypothyroidism and arthritis.  On examination the Veteran was alert and oriented times three and was neither anemic nor jaundiced.  The Veteran denied gastrointestinal or genitourinary problems.  Her chest was clear to auscultation.  Abdomen and bowel sounds were normal, neurological examination was grossly normal and the report is silent in regard to any reported or observed skin abnormality.  

The Veteran had a VA examination in September 2008 in which she endorsed fatigability and anxiety, as well as neurologic and gastrointestinal problems, (the particulars of which, however, were not specified).  She denied respiratory problems and denied constipation.  On examination muscle strength was normal in all four extremities.  The report is silent in regard to vertigo, fatigue, respiratory or digestive problems, skin disorder or memory problems.

A VA PCC note in November 2008 states the Veteran was alert and oriented with affect bright and appropriate; there is no indication of memory problems.  Respiration and breath sounds were normal, as was examination of the abdomen and bowel sounds.  The examination is silent regarding any complaint of vertigo or skin problems.  The report also noted anemia, resolved.

The Veteran presented to the VA PCC in March 2009 and February 2010 for annual check-ups.  Gynecological examination showed a normal post-hysterectomy pelvis; the vagina and vulva were healthy.  Respiration was normal.  The reports are silent in regard to any fatigue, vertigo, memory loss, digestive problems or skin abnormalities.

A VA gynecology clinic note dated in February 2010 states the Veteran endorsed nausea, vomiting, diarrhea or constipation, but the comment is not explained.  

The Veteran had a history and physical (H&P) examination at the Ear-Nose-Throat (ENT) Center of Central Georgia in March 2010.  The Veteran's only complaint was cerumen impaction.  Clinical examination showed respiratory, gastrointestinal, genitourinary, metabolic/endocrine, neuro/psychiatric and musculoskeletal observations all normal.  There was no observation of vertigo as associated with a current ear problem.

The Veteran presented to the Dublin VA Medical Center (VAMC) PC in June 2010 to establish care.  She denied any current complaints.  Respiratory, abdomen, skin, extremities, neurological and psychiatric systems were all normal on examination.  The assessment in relevant part was anemia - stable.  

The Veteran had an H&P examination at the ENT Center of Central Georgia in February 2011 in which she complained of reflux, with onset months before.  She endorsed associated epigastric pain and heartburn.  The Veteran was noted to be using over-the-counter antacids.  There was no indication as to the etiology of the reflux, and no notation of any current vertigo, memory loss, fatigue, skin or respiratory disorder or gynecological complaints.  
 
The Veteran testified before the Board in July 2011 that she has symptoms of vertigo associated with a (nonservice-connected) ear disorder that also caused hearing loss and tinnitus; she endorsed acoustic trauma during service but denied symptoms during service.  She testified that chronic fatigue symptoms are associated with her service-connected hypothyroidism and that she is tired throughout the day.  She testified in regard to digestive symptoms that she has been diagnosed with gastroesophageal reflux disease (GERD) after discharge from service but does not recall having symptoms during service.  She testified in regard to skin disorder that she had heat rash during service with repeated episodes since discharge.  In regard to gynecological disorder, she testified that during service she had heavy menstrual flow.  In regard to memory, she stated that she was forgetful and would need constant reminders throughout the day.  The Veteran asserted her belief that fatigue, weight gain, respiratory problems and memory problems are all secondary to the service-connected hypothyroidism. 

In support of her claim the Veteran submitted an internet article regarding menorrhagia (a condition characterized by excessive or prolonged menstrual bleeding); the article listed 20 common caused for menorrhagia, including uterine fibroids and thyroid problems.  She also submitted an internet article on Hashimoto's thyroiditis and stating the disorder commonly had symptoms including fatigue, forgetfulness, dry skin and increased menstrual flow.

The file contains two undated letters from Ms. SH stating the Veteran was observed to have out-of-control chronic fatigue and shortness of breath due to weight management problems.  The Veteran was observed to be occasionally forgetful and had to chew antacid tablets; she also demonstrated anxiety and panic attacks while driving.  

Finally, the file also contains an undated letter from Ms. MS stating she had known the Veteran since 2003 and observed the Veteran to be easily exhausted, to have chronic heartburn and to be forgetful.  Ms. MS stated she was not a medical professional but believed the Veteran to have symptoms suspicious for Gulf War Syndrome.

Gynecological disorder

What the foregoing exposition of the facts show, is that this Veteran underwent a TAH in 2007 due to fibroids, which was initially manifested by a heavy, clotting menses, that had begun a few years earlier.  Since she separated from service in 2000, several years before the onset of the heavy, clotting flow, this chronology does not suggest any link to service.  During service, the Veteran was treated for urinary bladder inflammation (cystitis), urinary tract infection, and cervicitis, (inflammation of the cervix of the womb), but notably not fibroids, (growth of fibrous and muscle tissue in the wall of the womb).  [While the cervix and womb obviously share anatomic proximity, they are nevertheless shown to be distinct, with April 2007 VA records dated shortly before the Veteran's TAH, specifically noting the "cervix is healthy."]  Further, the Veteran was not shown in service to have a heavy, clotting menses, with no mention of any such complaints including during ob/gyn clinic appointments.  Given this content of the service treatment records, any post service assertion of the presence of symptoms consistent with the onset of fibroids in service, is not considered credible and afforded no probative value.  Thus, with the most probative evidence (the service and post service medical treatment records) showing the onset of the Veteran's gynecological condition several years after service, a basis upon which to establish service connection for it has not been presented.  

In reaching this decision, the Board also notes that the Veteran's gynecological condition is not an undiagnosed illness as would warrant benefits under 38 C.F.R. § 3.317, since it was specifically diagnosed (fibroids), and there is no competent evidence, or competent suggestion it is thought to be either a symptom or component of a medically unexplained chronic multisymptom illness, as that illness is described in 38 C.F.R. § 3.317.  

With respect to the internet articles the Veteran submitted, in pertinent part, they show increased menstrual flow is a symptom of both Hashimoto's Thyroiditis and of fibroids.  Since this Veteran's increased menstrual flow was attributed to fibroids, (the reason for her TAH), and the articles do not address whether Hashimoto's Thyroiditis causes fibroids, they do not provide a basis for the award of benefits sought.  Thus, there is no competent evidence that the Veteran's gynecological condition is related to connected disability.  

Vertigo

With respect to vertigo, none of the Veteran's service or post service medical records document any complaints of vertigo.  Even the statements from her friends fail to mention it.  (One commented on the presence of an "unsteady gait," but this does not describe a dizziness as associated with vertigo, and in any event, in the face of years of medical treatment records where no complaint is made, the comment carries no probative value with respect to the service connection claim.)  

In this regard, it is also observed that at the July 2011 hearing, the Veteran indicated she was currently receiving treatment for vertigo, and was provided additional time to submit private medical records to reflect that fact.  She subsequently submitted additional records that were received in September 2011.  Rather than showing she suffered from vertigo, they specifically note the examination of the Veteran was "negative for gait disturbance" or that her gait was "normal."  No mention is made of vertigo in these records.  

The Board considers the Veteran's treatment records spanning her service, and post service years to be of greater probative value than her contentions/testimony, and as these records fail to reflect the presence of vertigo, a basis upon which to establish service connection has not been presented.  

As the Board concludes the Veteran does not have vertigo, there is no basis to consider this aspect of her claim under the provisions of 38 C.F.R. § 1117; 38 C.F.R. § 3.317, or as a disability secondary to service connected disorder.  

Digestive Disorder

With respect to this aspect of the appeal, the record shows the Veteran has gastro esophageal reflux disease (GERD).  None of the Veteran's service treatment records reflect the presence of this condition, and her post service records do not begin to show this complaint until 2010, 10 years after service.  At her 2011 hearing, it did not appear the Veteran was actually contending her complaints in this regard began in service.  She indicated she never went to sick call for it, and when asked if she experienced any of its symptoms while on active duty, she replied, "Not that I paid attention to at that time."  Since neither this or any other record reflects the onset of GERD in service, or otherwise relates the GERD to any disease or injury in service, a basis upon which to establish service connection has not been presented.  

As to the contention that GERD is secondary to service connected disability, there is no competent evidence in the record suggesting that link.  Therefore, a basis upon which to establish service connection under this theory of entitlement is not shown.  

Finally, as GERD is a known disease entity, it would not be considered an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Likewise, no competent evidence suggests it is considered an element of a broader medically unexplained chronic multisymptom illness.  

Chronic Fatigue, Memory Problems

With respect to the matters concerning complaints of fatigue and memory problems, these are symptoms contemplated in the rating schedule that addresses the impairment caused by the Veteran's service connected goiter with hypothyroidism.  To evaluate them as distinct disabilities would be to rate them twice.  Such an evaluation of the same manifestation under a different diagnosis is to be avoided.  38 C.F.R. § 4.14.  Accordingly, the appeal of the claim for service connection for chronic fatigue and memory problems is dismissed.   

Entitlement to Temporary Total Evaluation

Legal Principles

A total disability rating (100 percent) will be assigned without regard to the other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or regular outpatient release that entitlement is warranted under paragraphs (a)(1)-(3) effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2 or 3 months form the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  

Total ratings will be assigned if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely  healed wounds, stumps of recent amputations, (3) therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued  use of a wheelchair or crutches; or, immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).


Evidence and Analysis

The VA treatment records associated with the claims file show the Veteran underwent a TAH in April 2007.  In May 2007 the Veteran presented for a 6-week postoperative check and was found to have a normal post-hysterectomy pelvis, and she was informed at that point that she could return to work.

The Board found in its discussion above that the Veteran's TAH in April 2007 was not consequent to a gynecological disorder that was etiologically related to active service.  38 C.F.R. § 4.30(a) specifically provided for total ratings for a service-connected disability.  Accordingly, residuals of such hysterectomy cannot be the basis of a claim for temporary total evaluation.


Evaluation of Goiter with Hypothyroidism

Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In all increased rating claims the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Hypothyroidism is rated under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7903.  The rating criteria are as follows.  A rating of 10 percent is assigned for fatigability or continuous medication required for control.  A rating of 30 percent is assigned for fatigability, constipation and mental sluggishness.  A rating of 60 percent is assigned for muscular weakness, mental disturbance and weight gain.  A rating of 100 percent is assigned for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), brachycardia (less than 60 beats per minute) and sleepiness.

Evidence and Analysis

The Veteran's claim for increased evaluation was received in June 2008.  The Veteran specifically asserted therein that she suffered muscular weakness, mental disturbance and weight gain as a result of her hypothyroidism, and that a 60 percent rating was therefore warranted.

A VA primary care clinic (PCC) note in October 2007 shows the Veteran had gained 6.6 pounds since the previous May; she was not interested in clinical intervention for weight management.  The Veteran denied any nausea, vomiting, diarrhea or constipation.  On examination the Veteran moved all her extremities to command, and there is no indication of muscle weakness or mental disturbance by report or on examination.

The Veteran presented to the VA PCC in April 2008 reporting having gained 14 pounds in the past 6 months.  She endorsed occasional muscle cramps but there is no indication of muscular weakness.  On examination the Veteran was observed to have a goiter.  She was noted to be alert and oriented times three, with no indication of mental disturbance.  Abdomen and bowel sounds were normal on examination and the report is silent in regard to constipation.  Neurological examination was grossly normal.  The Veteran was urged to reduce calorie intake and increase physical activity for weight reduction.

The Veteran had a VA examination in September 2008 in which she endorsed gastrointestinal problems but denied constipation.  The examiner noted the Veteran was documented to have gained 15 pounds during the past year.  The thyroid was enlarged and goiter was present.  Muscle strength was normal in all four extremities, without tremor.  The examiner diagnosed hypothyroidism, controlled with medication, and goiter.  The examination report is silent in regard to any observed mental disturbance.     

VA PCC note in November 2008 states the Veteran was working on continued weight loss and had lost weight since her previous visit; she did not feel she had to be seen by a nutritionist or to be enrolled in an exercise program.  She was urged to continue weight loss.  On examination the Veteran was able to move all four extremities on command; the report is silent in regard to muscle weakness.  The Veteran was also observed to be alert and oriented, with affect bright and appropriate; the report is silent in regard to any mental disturbance.

The Veteran had an examination of the thyroid in April 2009 by Dr. Larry Kohse, who noted the Veteran to be calm and apparently well, but obese all over.  The thyroid was noted to be excessively large (25-30 grams versus normal 20 grams).  The report is silent in regard to any mental disturbance or fatigability.

Thereafter, Dr. Kohse issued a follow-up report in May 2009 stating the Veteran apparently had an autoimmune thyroid disease causing her hypothyroidism (Hashimotor thyroiditis).  Dr. Kohse also noted muscle weakness.  The report is again silent in regard to any mental disturbance. 

A VA gynecology clinic note dated in February 2010 states the Veteran had gained 3.3 pounds since the last visit.  The Veteran also endorsed nausea, vomiting, diarrhea or constipation, but the comment is not explained.  Depression screen was negative, and there is no indication of mental sluggishness observed.
   
The Veteran presented to the Dublin VA Medical Center (VAMC) PC in June 2010 to establish care.  She denied any current complaints.  Psychiatric examination showed normal affect.  The report is silent in regard to any mental sluggishness or fatigability.  

The Veteran testified before the Board in July 2011 that she has chronic fatigue symptoms associated with her service-connected hypothyroidism and that she is tired throughout the day.  The Veteran asserted her belief that her fatigue and weight gain as well as memory loss are secondary to the hypothyroidism. 

On review of the evidence above the Board notes the Veteran is shown to have had weight gain, which is one of the criteria for the 60 percent evaluation.  There is no clinical indication that the weight gain is due to the service-connected hypothyroidism, but at the same time, this evidence does not affirmatively show any other cause.  Therefore, the Board will consider the weight gain to be a symptom associated with hypothyroidism.

The Veteran is also shown to have fatigability and occasional constipation which are arguably attributable to the hypothyroidism.  However, the criteria for the 60 percent rating specifically require muscular weakness, mental disturbance and weight gain; these provisions are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, all three conditions listed in the rating criteria must be met for the 60 percent rating to be assigned.  In this case, there is no clinical documentation of mental disturbance, as the rating schedule defines it.  Moreover, since it is a medical finding, a simple assertion of its presence by the Veteran would not be competent evidence of it.  Accordingly, the criteria for the higher 60 percent rating are not met.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the evidence does not show, and the Veteran has not asserted, that her service-connected disability on appeal renders her unemployable.  The issue of entitlement to TDIU is accordingly not before the Board.

In sum, the Board has found the criteria for a rating of 60 percent were not met at any time during the period under review.  Accordingly, the claim must be denied, and "staged ratings" are not warranted.  Hart, 21 Vet. App. 505.


ORDER

Service connection for vertigo is denied.

Service connection for a digestive disorder is denied.

Service connection for chronic fatigue is dismissed.

Service connection for memory problems is dismissed.

Service connection for a gynecological disorder, to include residuals of a hysterectomy, is denied.

Entitlement to a temporary total rating for convalescence following hysterectomy is denied.

A rating higher than 30 percent for the service-connected goiter with hypothyroidism is denied. 


REMAND

Skin Disorder

A review of the record shows the Veteran was treated for contact dermatitis, allergic dermatitis, tinea corporis, and xerosis during service.  While none of her post service treatment records reflect the presence of any skin disorder or skin related complaint, a statement from her house mate mentions the Veteran has skin "problems" which is not otherwise described, but for which she provides a nightly rub down with "Eucerin skin therapy lotion."  With complaints noted in service and some evidence of current skin issues, the Veteran's skin should be examined for VA purposes to ascertain if there is a current skin disability present, and whether it was incurred in service.  

Shortness of Breath

Regarding this symptom, the record show one occasion during service when the Veteran made a complaint that would arguably be related to shortness of breath.  This was in October 1999, when along with complaints of body aches, chest congestion and a dry cough, the Veteran reported that it was "hard to breath."  The medical provider indicated this was a cold/flu, and the record is silent as to any further complaints either in service or in any medical setting.  Nevertheless, a statement from the Veteran's friend received in connection with the claim is to the effect she observed the Veteran experiencing shortness of breath.  Given a complaint in service, and this post service observation, this symptoms should also be medically investigated.   

Under the circumstances described above, these matters are remanded to the RO/AMC for the following:  

1.  The Veteran should be asked to identify the places at which she has received any treatment for a skin problem and shortness of breath, after which efforts should be made to obtain copies of the records of the identified treatment.  

2.  Next, the Veteran should undergo appropriate examination to ascertain whether she currently has a skin disability and a disability manifested by shortness of breath.  The claims file should be provided to the examiner for review.  For any such skin disability found to be present, and for any disability manifested by shortness of breath found to be present, the examiner should offer an opinion as to whether it is at least as likely as not that particular disability was incurred during service.  Likewise, the examiner(s) should offer an opinion as to whether any such disability is a manifestation of an undiagnosed illness, or a medically unexplained chronic multisymptom illness; or is proximately due to or aggravated by service connected disability (goiter with hypothyroidism, and arthritis).  A rationale for the opinions expressed should be provided.  

3.  Upon completion of the requested development, the evidence should be reviewed and the claims re-adjudicated.  If any remain adverse to the Veteran, she and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


